                 Case 2:21-cv-00270-BJR Document 17 Filed 03/16/21 Page 1 of 2


 1

 2                                                               The Honorable Barbara J. Rothstein

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9 PARLER LLC,

10                            Plaintiff,                  No. 2:21-cv-00270-BJR
11
            v.                                            VERIFICATION OF STATE
12                                                        COURT RECORDS
   AMAZON WEB SERVICES, INC., and
13 AMAZON.COM, INC.,

14                            Defendants.
15

16          I am counsel for Defendants Amazon Web Services, Inc. (“AWS”) and Amazon.com,

17 Inc. (“Amazon”) (collectively, “Defendants”), I verify under Local Rule 101, that I have attached

18 as Exhibit A true and correct copies of all pleadings and other papers filed in the King County

19 Superior Court action, Case No. 21-2-02856-6 SEA. Defendants file this verification within

20 fourteen days of filing their Notice of Removal on March 3, 2021. LCR 101(c).

21          DATED this 16th day of March, 2021.

22                                                  Davis Wright Tremaine LLP
                                                    Attorneys for Defendants Amazon Web
23                                                  Services, Inc. and Amazon.com, Inc.
24                                                  By s/ Ambika K. Doran
                                                       Ambika Kumar Doran, WSBA #38237
25                                                     920 Fifth Avenue, Suite 3300
                                                       Seattle, WA 98104-1610
26                                                     Telephone: 206-622-3150
                                                       E-mail: ambikadoran@dwt.com
27



     VERIFICATION OF STATE COURT RECORDS                                     Davis Wright Tremaine LLP
                                                                                      L AW O FFICE S
     (Case No. 2:21-cv-00270-BJR) - 1                                           920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
                                                                           206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 17 Filed 03/16/21 Page 2 of 2


 1
                                      CERTIFICATE OF SERVICE
 2
            I hereby certify that counsel of record has been served a true and correct copy of the
 3
     foregoing by electronic mail and by U.S. mail at the below address:
 4

 5                         Angelo J. Calfo, WSBA# 27079
 6                         CALFO EAKES LLP
                           1301 Second Avenue, Suite 2800
 7                         Seattle, WA 98101
                           Email: angeloc@calfoeakes.com
 8
                           David J. Groesbeck, WSBA No. 24749
 9                         DAVID J. GROESBECK, P.S.
10                         1333 E. Johns Prairie Rd.
                           Shelton, WA 98584
11                         Email: david@groesbecklaw.com

12

13 DATED this 16th day of March, 2021.

14                                                    Davis Wright Tremaine LLP
                                                      Attorney for Defendants
15

16
                                                      By s/ Ambika K. Doran
17                                                       Ambika K. Doran, WSBA # 38237
                                                         920 Fifth Avenue, Suite 3300
18                                                       Seattle, WA 98104-1610
                                                         Telephone: 206-757-8030
19                                                       Fax: 206-757-7030
                                                         E-mail: ambikadoran@dwt.com
20

21

22

23

24

25

26

27



     VERIFICATION OF STATE COURT RECORDS                                       Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (Case No. 2:21-cv-00270-BJR) - 2                                             920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
